internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable 263a 263a 263a tam-137719-05 cc ita b6 number release date index uil no case-mis no director field operations ----------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference --------------------------------- --------------------- ------------------------------ ---------------- --------------- none legend ------------------------------------------------------------------------------------------ company -------------------------------------------------------------------------------------------------------------- subsidiary subsidiary state year x y z dollar_figurea dollar_figureb dollar_figurec dollar_figuree dollar_figuref d1 d2 --------------------------------------------------------------------------------------------------------- d3 ------------------------------------------ ---------------------------------------------------- ---------- ------- ---- ----- ---------- ----------------- ----------------- ----------------- ----------------- ----------------- ------------------------------------------------------------- ------------------------------------------------------------------------------------------ ----------------- ------------------------------------------------------ -------------------------------------------------------------------- --------------------------------------------------------------- ------------------------------------------ tam-137719-05 d4 d5 d6 issue whether company properly determined its total mixed_service_costs by including the entire costs of d1 d2 d3 d4 d5 and d6 described in detail below in total mixed_service_costs as defined in sec_1_263a-1 of the income_tax regulations for purposes of the simplified_service_cost_method sscm under sec_1_263a-1 conclusion to the extent d1 d2 d3 d4 d5 and d6 are mixed service departments all service_costs incurred by these departments must be included in company’s total mixed_service_costs for purposes of the sscm facts a overview1 company is an investor-owned utility holding_company and the common parent_corporation of a consolidated_group that includes among others subsidiary and subsidiary it produces acquires for resale transmits distributes and sells electric energy its customers include both direct retail customers and wholesale customers ie other utilities subsidiary provides electric service to customers in southern state subsidiary provides electric service in northern state and other locations company as well as subsidiarie sec_1 and are subject_to regulation and oversight by the federal energy regulatory commission ferc company has two types of production activities the production of electricity and the production of self- constructed assets including either generation assets or transmission and distribution t d assets company uses an overall accrual_method of accounting and maintains its books on a calendar_year basis for federal_income_tax purposes generally under ferc accounting the production of electricity is a deductible activity also all direct and indirect_costs incurred in constructing assets must be capitalized including labor contract work materials_and_supplies transportation protection engineering and supervision engineering services insurance legal expenses machine and shop services permits rents and a portion of general and administration costs incurred in constructing assets therefore items were either expensed or capitalized to self-constructed assets in accordance with the ferc method the parties to this technical_advice_memorandum each submitted a set of facts for consideration as they were unable to reach agreement on all the facts those disagreements that are material are noted as such in the analysis prior to year company used ferc accounting standards to capitalize costs for tax_year year company on behalf of its subsidiaries subsidiary and tam-137719-05 subsidiary filed a form_3115 application_for change in accounting_method to change its method_of_accounting for allocating mixed_service_costs from a facts and circumstances method under ferc accounting to the sscm under sec_263a of the internal_revenue_code at that time company allocated mixed_service_costs between production of self-constructed assets and deductible activities using a facts and circumstances method company proposed to change its method_of_accounting to a method using the sscm under sec_1_263a-1 to allocate mixed_service_costs between production activities for both self-constructed assets and inventory and deductible activities departments structured along functional lines based on the nature of the work performed by department employees for example there are departments for gas and oil generation coal generation generation engineering generation planning and analysis major construction projects transmission planning fuel portfolio management human resources business development and contracts and the like to facilitate its production and resale activities subsidiary also engages in a variety of capital projects including construction projects necessary to provide reliable electric service to its customers some examples of recent capital projects include building a new distribution feeder constructing a transmission line purchasing a new vehicle and upgrading a substation subsidiary is organized into approximately y departments and sub- subsidiary describes its capital projects activities as falling into three general the project supervision capital projects account is used to track time charged by areas specific projects project supervision capital projects and blanket projects most capital projects are accounted for as specific projects these are projects created for a defined task and designated location that are initiated and tracked by detailed work orders time and other expenditures are charged to specific projects under construction work in progress as company personnel work on a specific project including the time charged by planners and supervisors who actually work on specific projects planners and supervisors whose work is general in nature and contributes to capital construction for example where a supervisor works on numerous capital projects such that her time cannot be readily identified to a specific project the supervisor may charge her time to the project supervision capital projects account time charged to this account is subsequently allocated to specific projects based on a predetermined formula similar to specific projects in that they also track capital projects except the projects are generally smaller and do not require the type of approval needed for specific projects time and other expenditures are tracked using detailed work orders and generally charged to construction work in progress in the same way as specific projects under subsidiary 1’s book and ferc accounting system blanket projects are tam-137719-05 each project is assigned a unique work order number labor cost is a major d1 is a multifunctional department the majority of d1’s employees are component of subsidiary 1’s overall cost structure employees are required to maintain detailed and accurate timesheets so that labor costs can be charged accordingly employees record time directly to a work order number for a specific project a project supervision capital project a blanket project and or to activities for operations and maintenance administrative and general and the like b description of d1 engineers technical specialists or supervisory personnel d1 has two major functions d1 supports power plant operations by providing engineering services processes improvement advice and provides other technical assistance d1 also supports management by providing information relating to plant functions environmental compliance reliability studies and financial planning company asserts that the costs incurred by d1 relate equally to its two functions for example d1 supports the construction departments by providing engineering and design services and managing the construction of generation assets as well as supports other departments by providing engineering services related to removal projects and the maintenance of assets used in the generation of electricity these services are provided directly by d1 employees or indirectly by supervising third-party engineers that perform the services d1 is also responsible for procuring monitoring and supervising external engineering services to assist with the department’s projects d1 conducts reliability studies environmental compliance operations and maintenance improvements as well as prepares budgets and financial plans resource plans regulatory data runs and expert testimony company uses the budgeting information for general financial planning and forecasting and incorporates the information into its financial statements including for example remediation activities and designing and supervising the construction of lined evaporative pond upgrades with respect to this project subsidiary was required to engage in groundwater remediation excavation of ponds replacement of liners and changes to the configuration of the ponds by way of illustration d1’s role in this project involved obtaining approval for its activities from the state environmental protection authorities and monitoring the remediation and related activities to ensure compliance with state environmental protection laws d1 also procured and managed a number of outside consultants including experts in the field of geotechnical matters activities as members of a project team in the case of small projects they may implement the project without the assistance of other departments d1 staff maintains records of the generating plants’ outages and performance and analyzes degradation and power outage information and makes recommendations for changes and upgrades to generation operations when a problem is identified d1 staff is responsible for throughout year d1 provided services to numerous construction projects d1 engineers generally perform engineering procurement and construction d1’s corporate function begins when financial or operational planning is required based on a study of d1’s functions subsidiary determined that d1 is an tam-137719-05 taking corrective actions to keep the plant at optimum operating capacity for example if a leak is found in a boiler the staff investigates and isolates the cause establishes the condition and reliability of the boiler and determines whether the company should repair or replace the boiler for example in the case of the leaking boiler noted above d1 staff would consider advising management to either replace or repair the boiler the cost involved and the timing in some cases the advice may also include longer term plans such as long- term capital budgeting administrative service or support department that supports both production and non- production activities these facts lead company to conclude that d1 is a mixed service_department and its costs are mixed_service_costs which are properly included in total mixed_service_costs for purposes of the sscm in contrast the director asserts that all of the costs incurred by d1 in year related to the generation of electricity or to the construction and or removal of generation assets and under the ferc method were charged to capital accounts based on this interpretation of the facts the director contends that the costs incurred by d1 are not mixed_service_costs but either direct production_costs that are clearly traceable to specific capital activities indirect production_costs that are clearly traceable to specific capital activities or indirect_costs that are clearly traceable to deductible production activities and as such are not mixed_service_costs for purposes of the sscm c description of d2 leaders as well as preparing capital operating and maintenance budgeting and capital budgeting through its six employees including a director d2 director who organizes and manages five sub-departments including d3 described below the d2 director provides strategy leadership and overall direction to assure that subsidiary is using its resources efficiently the d2 director also serves departments that provide engineering services and construct substation facilities as well as departments that are responsible for developing and monitoring compliance with standards and codes for the efficient operation of substations testing of substation relays performing adjustments to relay settings to operate and maintain the system and regional mapping in addition to the d2 director d2 staff includes clerical and administrative personnel who provide administrative and secretarial support to the department administrative service or support department that supports both production and non- production activities these facts lead company to conclude that d2 is a mixed service_department and its costs are mixed_service_costs that are properly included in total mixed_service_costs for purposes of the sscm in contrast the director rejects this determination on the basis that the majority of the costs incurred by d2 are not incurred d2 provides services that include organizing motivating and inspiring team based on a study of d2’s functions subsidiary determined that d2 is an like the others d3 is a multifunctional department and as noted above a sub- tam-137719-05 by functions that perform mixed service activities the director asserts that nearly all of the costs incurred by d2 in year related to construction activities and therefore under the ferc method were charged to capital accounts except for a nominal amount incurred for office supplies an awards dinner and catered food which were deducted in the year incurred based on this interpretation of the facts the director contends that the costs incurred by d2 are not mixed_service_costs for purposes of the sscm d description of d3 department of d2 engineers and design technicians who are responsible for engineering and design of new substation construction and for certain modifications to existing substations generally staff d3 the department does not perform any physical construction activities but rather provides the pre-planning and up-front work prior to physical construction including comprehensive engineering design services for substation facilities ie actual design documents and drawings used to construct and repair the substations evaluation of design standards and development of best practices policies and procedures d3’s internal customers include construction departments that engage in both capitalizable activities and deductible_repair activities as well as procurement departments that rely on d3’s drawings and budgets when ordering materials d3 provides other departments with information related to t d budgetary estimates mapping design studies and specs and the like for book purposes nearly all of the costs incurred by d3 during year were charged to construction activities and capitalized under the ferc method based on a study of d3’s functions subsidiary determined that d3 supports both production and non-production activities these facts lead company to conclude that d3 is a mixed service_department and its costs are mixed_service_costs which are properly included in total mixed_service_costs for purposes of the sscm in contrast the director rejects this determination on the basis that the majority of the costs incurred by d3 are not incurred by functions that perform mixed service activities based on this interpretation of the facts the director contends that the costs incurred by d3 are not mixed_service_costs for purposes of the sscm e description of d4 aspects of subsidiary 1’s large capital and repair projects including for example construction of transmission lines substations and power relays d4 staff includes project managers financial analysts and construction managers these services are provided to construction departments d4 employees track and monitor all timelines budgets and resources for new_construction projects to assure the timely completion of the projects company asserts that approximately of d4’s costs are related to relocation work d4 is a multifunctional department that manages and synchronizes the different d4 also engages in project management functions such as preparing project tam-137719-05 schedules cash_flow schedules budgets and cost estimates to support the engineering departments these services are used by management to evaluate labor and work load to avoid overtime and maximize labor efficiency for book purposes nearly all of the costs incurred by d4 were charged to capital projects with nominal amounts charged to removal projects operations and maintenance and general and administration based on a study of d4’s functions subsidiary determined that d4 is an administrative service or support department that supports both production and non- production activities these facts lead company to conclude that d4 is a mixed service_department and its costs are mixed_service_costs which are properly included in total mixed_service_costs for purposes of the sscm in contrast the director rejects this determination on the basis that the majority of the costs incurred by d4 are not incurred by functions that perform mixed service activities the director asserts that nearly all of the costs incurred by d4 in year related to construction activities and therefore under the ferc method were charged to capital accounts except for a nominal amount incurred for removal projects operations and maintenance and general and administration based on this interpretation of the facts the director contends that the costs incurred by d4 are not mixed_service_costs for purposes of the sscm f description of d5 d5 is a multifunctional department responsible for the overall management and supervision of subsidiary 1’s distribution departments that construct distribution assets and operate and maintain the distribution system d5 supports these distribution departments by establishing company policy with respect to construction management and operations and maintenance of the distribution of electricity timesheet data both employees charged time to capital projects in addition the executive charged time to engineering and design accounts and the clerical employee charged time to clerical and administrative accounts d5 is staffed with two employees one executive and one clerical according to based on a study of d5’s functions subsidiary determined that d5 is an administrative service or support department that supports both production and non- production activities these facts lead company to conclude that d5 is a mixed service_department and its costs are mixed_service_costs which are properly included in total mixed_service_costs for purposes of the sscm the director rejects this determination on the basis that the majority of the costs incurred by d5 are not incurred by functions that perform mixed service activities the director asserts that nearly all of the costs incurred by d5 in year related to construction activities and therefore under the ferc method were charged to capital accounts based on this interpretation of the facts the director contends that the costs incurred by d5 are not mixed_service_costs for purposes of the sscm g description of d6 d6 provides vehicles for each department’s use the costs of this department company and the director agree that d6 is a mixed service_department and that tam-137719-05 are collected in a balance_sheet account and allocated to the departments that used its services departments that use a fleet vehicle are charged by d6 based on the type of vehicle used the charge also reflects labor and vehicle maintenance_costs fuel and related fleet expenses all service_costs incurred in d6 must be included in company’s total mixed_service_costs for purposes of the sscm accordingly the following analysis addresses only the treatment of costs incurred by d1 d2 d3 d4 and d5 law and analysis determined its total mixed_service_costs by including the entire costs of d1 d2 d3 d4 and d5 in total mixed_service_costs for purposes of the sscm under sec_1_263a-1 in analyzing this issue company and the director disagree on several points in particular they disagree on whether direct costs are included among the amounts treated by company as mixed_service_costs the departments are mixed service departments and capitalizable service_costs incurred in departments that perform mixed service activities may be excluded from company’s total mixed_service_costs the following analysis of these points leads to the conclusion that to the extent d1 d2 d3 d4 and d5 are mixed service departments all service_costs incurred by these departments must be included in company’s total mixed_service_costs for purposes of the sscm the issue in this request for technical_advice is whether company properly are direct costs included among the amounts treated by company as mixed_service_costs in determining whether company properly determined its total mixed_service_costs in this case the first issue is whether direct costs are included among amounts treated by company as mixed_service_costs this issue is analyzed by first reviewing the mechanics of the sscm and then focusing on the definition of service_costs for the reasons described below this analysis leads to the conclusion that direct costs may not be included among the amounts treated by company as mixed_service_costs a sscm sec_263a generally requires a taxpayer to capitalize the direct costs and an allocable share of the indirect_costs of real or tangible_personal_property that is produced_by_the_taxpayer the direct costs of produced property include direct materials costs and direct_labor_costs see sec_1_263a-1 direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced see sec_1_263a-1 the indirect_costs of produced property are all costs other than direct_material_costs and direct labor tam-137719-05 costs see sec_1_263a-1 indirect_costs are properly allocable to produced property when the costs directly benefit or are incurred by reason of the performance of production activities id indirect_costs may be allocable to a production activity and other activities that are not subject_to sec_263a accordingly taxpayers must make a reasonable allocation of indirect_costs between production and other such activities see sec_1_263a-1 indirect_costs subject_to capitalization under sec_263a include indirect labor costs the regulations segregate service_costs into the following three separate certain overhead costs and capitalizable service_costs see ' 263a-1 e the regulations define service_costs as indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1 263a- e i a for this purpose service departments are defined as administrative service or support departments that incur service_costs see sec_1_263a-1 the mere title or activity of a department or function does not determine whether the department or function constitutes a service_department instead the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department id categories capitalizable service_costs deductible service_costs and mixed_service_costs for this purpose capitalizable service_costs are service_costs that directly benefit or are incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1_263a-1 deductible service_costs are service_costs that do not directly benefit or are not incurred by reason of the performance of a production or resale activity of the taxpayer see sec_1 263a- e ii b mixed_service_costs are service_costs that are partially allocable to production or resale activities and partially allocable to non-production or non-resale activities see sec_1_263a-1 the regulations generally require taxpayers to allocate indirect_costs using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 with regard to mixed_service_costs the regulations generally require taxpayers to allocate mixed_service_costs using reasonable factors or relationships by applying a direct_reallocation_method a step-reallocation method or any other reasonable allocation method as defined under the principles of ' 263a- f see sec_1_263a-1 the regulations also provide a simplified_method the sscm for determining capitalizable mixed_service_costs see ' 263a-1 h as noted above company uses the sscm to allocate its mixed_service_costs b mixed_service_costs company’s use of the sscm to allocate its mixed_service_costs raises the issue of whether the costs it is allocating are in fact mixed_service_costs in particular the focus in this case is on whether direct costs are service_costs that can be allocated tam-137719-05 under the sscm as discussed below direct costs are not service_costs that can be allocated using the sscm producers must capitalize direct_labor_costs see sec_1_263a-1 direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of specific property produced see sec_1_263a-1 for this purpose elements of direct_labor_costs include basic compensation overtime pay vacation pay holiday pay sick leave pay other than payments pursuant to a wage_continuation_plan under sec_105 as it existed prior to its repeal in shift differential payrolls taxes and payments to a supplemental unemployment benefit plan see sec_1_263a-1 in contrast service_costs are defined as a type of indirect_costs eg general and administrative costs that can be identified specifically with a service_department or function or that directly benefit or are incurred by reason of a service_department or function see sec_1_263a-1 further indirect_costs are all costs other than direct_material_costs and direct_labor_costs see sec_1 263a- e ii a under sec_1_263a-1 indirect labor costs include all labor costs that cannot be directly identified or associated with particular units or groups of units of specific property produced ie direct_labor_costs it follows from these definitions that direct costs are not service_costs the director asserts that many of the engineering costs including material and labor costs incurred by company’s various departments qualify as a factual matter as direct costs because they are directly traceable to projects the director reasons from this that these costs are not indirect_costs and therefore are not service_costs that can be allocated under the sscm in contrast company argues that its engineering costs are not directly traceable to projects and therefore are not direct costs as a result company characterizes the engineering costs at issue in d1 d2 d3 d4 and d5 as indirect_costs that are properly included in service_costs under sec_1_263a-1 the differing facts provided by the director and company are material and result in alternative answers if the director determines that the engineering costs incurred by company’s various departments are specifically tracked to projects such costs constitute direct_labor_costs however if the director determines that the engineering costs incurred by company’s various departments are not specifically tracked to projects such costs are not direct costs given this resolution of the issue the director must process the case consistent with this legal analysis as applied to the facts as they are ultimately determined see dollar_figure of revproc_2005_2 2005_1_irb_86 date the next step in determining whether company properly determined its total are d1 d2 d3 d4 and d5 mixed service departments mixed_service_costs in this case requires determining whether d1 d2 d3 d4 and d5 are mixed service departments within the meaning of sec_1_263a-1 company argues that the costs of d1 d2 d3 d4 and d5 are mixed_service_costs because they are allocable to both production activities and deductible activities in contrast the tam-137719-05 director argues that the departments are not mixed service departments because the departments do not support both production activities and non-production activities it is axiomatic that a cost must first be a service cost for it to be considered a mixed service cost as explained above a service cost is an indirect_cost that can be identified specifically with a service_department or function or that directly benefits or is incurred by reason of a service_department or function see sec_1_263a-1 service departments are administrative service or support departments that incur service_costs see sec_1_263a-1 although this definition may appear to be somewhat circular when properly analyzed in relation to its underlying cost accounting principles the definition is clear traditionally cost accounting has distinguished between operating departments and service departments an operating department also called a production department with regard to a manufacturer adds value to a product or service see charles t horngren george foster srikant m datar cost accounting a managerial approach 10th ed in contrast a service_department also called a support department assists other internal departments operating departments and other service departments in the organization id in other words service departments are those activities that are necessary to facilitate a company's core activities but in which the core activities themselves are not performed see john j w neuner samuel frumer cost accounting principles and practice irwin in a manufacturing entity the production department directly acts on the products or goods that will be sold accordingly to some extent the costs of the production department can be directly associated with the manufacturer's products using predetermined rates on the other hand the service departments of a manufacturer are not directly associated with the manufacturer's products or goods in this case the director argues that the departments are not mixed service departments because the departments do not support both production activities and non-production activities the director reviewed detailed timesheet data conducted interviews of the departments’ personnel and examined related work order data and found that that the costs incurred by these departments included direct production_costs both material and labor or clearly capitalizable service_costs and or clearly deductible service_costs but not mixed_service_costs as defined in sec_1 263a- e ii c based on these findings the director believes that the costs of the departments are not mixed_service_costs and should not be included in the determination of total mixed costs for purposes of the sscm for example the director points out that d1 performs two types of activities capital activities and deductible activities but not a mixed service activity therefore the director contends that because d1 does not perform a mixed service activity its costs cannot be mixed_service_costs the director reasons that to be mixed_service_costs they must be service_costs that are not exclusively capitalizable service_costs and that are not exclusively deductible service_costs tam-137719-05 a service_department is an administrative service or support department that incurs service_costs see sec_1_263a-1 in defining a service_department the regulations do not specify that a department incurs only a particular type of service cost indeed although the regulations define various types of service_costs see sec_1 263a- e ii the definition of service_department refers only to the more generic phrase service cost further the regulations contemplate that a service_department may incur both capitalizable and deductible service_costs for example sec_1_263a-1 provides that in determining the total mixed_service_costs of a trade_or_business a taxpayer must include all costs incurred in its mixed service departments and cannot exclude any otherwise deductible service_costs similarly the de_minimis_rule in sec_1_263a-1 clarifies that the ratio of capitalizable to deductible service_costs is not a factor in determining whether a department is a service_department moreover sec_1_263a-1 expressly refers to capitalizable service_costs and deductible service_costs as costs included in a mixed service_department accordingly where a department incurs capitalizable service_costs and deductible service_costs but not mixed_service_costs the department is nonetheless a mixed service_department under sec_1_263a-1 taxpayers may use the sscm for determining capitalizable mixed_service_costs incurred during the taxable_year ie the aggregate portion of mixed_service_costs that are properly allocable to the taxpayer’s production or resale activities however a service_department that undertakes exclusively capitalizable or exclusively deductible activities is not a mixed service_department within the meaning of sec_1_263a-1 the differing facts provided by the director and company are material and result in alternative answers if the director determines as a factual matter that d1 d2 d3 d4 and d5 do not support both production and non-production activities then d1 d2 d3 d4 and d5 are not mixed service departments however if the director determines that d1 d2 d3 d4 and d5 support production and non-production activities then d1 d2 d3 d4 and d5 are mixed service departments given this resolution of the issue the director must process the case consistent with this legal analysis as applied to the facts as they are ultimately determined see dollar_figure of revproc_2005_2 supra may capitalizable service_costs incurred in departments that perform mixed service activities be excluded from taxpayer’s total mixed_service_costs the final step in determining whether company properly determined its total mixed_service_costs requires determining whether capitalizable service_costs incurred in departments that perform mixed service activities may be excluded from company’s total mixed_service_costs under the regulations service_costs are segregated into three categories capitalizable service_costs deductible service_costs and mixed_service_costs capitalizable service_costs are defined as service_costs that directly benefit or are as noted above direct costs are not service_costs accordingly they may not be allocated using the sscm tam-137719-05 incurred by reason of the performance of the production or resale activities of the taxpayer and therefore must be capitalized under sec_263a see sec_1_263a-1 deductible service_costs are defined as service_costs that do not directly benefit or are not incurred by reason of the performance of the production or resale activities of the taxpayer and therefore need not be capitalized under sec_263a see sec_1 263a- e ii b mixed_service_costs are defined as service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partially allocable to non-production or non-resale activities deductible mixed_service_costs see sec_1_263a-1 the regulations generally require taxpayers to allocate indirect_costs using either a specific_identification_method a standard_cost_method a burden rate method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 see sec_1_263a-1 service_costs may be allocated using the same allocation_methods available for allocating other indirect_costs see sec_1_263a-1 using reasonable factors and relationships taxpayers must allocate mixed_service_costs under a direct_reallocation_method a step-allocation_method or any other reasonable allocation method as defined under the principles of sec_1_263a-1 id the regulations also provide a simplified_method the sscm for determining capitalizable mixed_service_costs see sec_1_263a-1 using the sscm a taxpayer computes its capitalizable mixed_service_costs by multiplying either a labor-based allocation_ratio or a production cost allocation_ratio by total mixed_service_costs see sec_1_263a-1 total mixed_service_costs are defined as the total costs incurred during the taxable_year in all departments or functions of the taxpayer’s trade_or_business that perform mixed service activities in determining the total mixed_service_costs of a trade_or_business the taxpayer must include all costs incurred in its mixed service departments and cannot exclude any otherwise deductible service_costs see sec_1_263a-1 whether company properly determined its total mixed_service_costs by including the entire costs of d1 d2 d3 d4 and d5 in total mixed_service_costs depends on whether the departments are mixed service departments a service_department that benefits both production or resale and non-production or non-resale activities is a mixed service_department moreover the regulations provide that mixed_service_costs are service_costs that are partially allocable to production or resale activities capitalizable mixed_service_costs and partial allocable to non-production or non-resale activities deductible mixed_service_costs sec_1_263a-1 therefore to the extent that the subject departments are service departments within the meaning of sec_1 263a- e i b and the departments are mixed service departments all service_costs of those departments must be included in total mixed_service_costs for purposes of the sscm the director asserts that for departments that include functions that perform mixed service activities company misapplied the sscm by including all costs incurred by such departments including costs incurred by functions that do not perform mixed tam-137719-05 service activities as total mixed_service_costs this position does not adequately account for sec_1_263a-1 that regulation provides that in determining the capitalizable mixed_service_costs incurred during the year the applicable allocation_ratio must be multiplied by the total mixed_service_costs sec_1_263a-1 the regulations define total mixed_service_costs as the total costs incurred during the taxable_year in all departments or functions of the taxpayer’s trade_or_business that perform mixed service activities sec_1_263a-1 the regulations further provide that in determining the total mixed_service_costs of a trade_or_business the taxpayer must include all costs incurred in its mixed service_department and cannot exclude any otherwise deductible service_costs id emphasis added moreover sec_1_263a-1 expressly refers to capitalizable service_costs and deductible service_costs as costs included in a mixed service_department therefore to the extent that the department is a mixed service_department all service_costs of the department ie capitalizable service_costs deductible service_costs and mixed_service_costs must be included in determining total mixed_service_costs for purposes of the sscm caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
